Citation Nr: 1820208	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-27 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected headaches associated with residuals of C2 fracture, prior to January 11, 2016, and greater than 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from June 2001 to June 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in Philadelphia, Pennsylvania, that, in pertinent part, granted service connection for headaches and assigned an initial noncompensable disability rating, effective as of September 29, 2011.  The Veteran expressed disagreement with the assigned disability rating and perfected a substantive appeal.

During the pendency of this appeal, by rating action dated in January 2016, the RO determined that the Veteran's service-connected headaches warranted an increased disability rating of 30 percent, effective as of January 11, 2016.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993). The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.  

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, throughout the course of this appeal, the service-connected headaches associated with residuals of C2 fracture have been productive of characteristic prostrating attacks occurring on average once per month over the last several months.

CONCLUSIONS OF LAW

1.  Prior to January 11, 2016, the criteria for an initial 30 percent disability rating for service-connected headaches associated with residuals of C2 fracture have been met.  38 U.S.C. §§ 1155, 5103, 5107 (2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2017).

2.  From January 11, 2016, the criteria for a disability rating greater than 30 percent for service-connected headaches associated with residuals of C2 fracture have not been met.  38 U.S.C. §§ 1155, 5103, 5107 (2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable result for the Veteran, or be of assistance to this inquiry.  In the decision below, the Board grants an initial 30 percent disability rating for the service-connected headache disability prior to January 11, 2016.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C. § 5103A (2002).  VA has associated with the claims file the service treatment records and reports of post-service care.  He has also been afforded VA examinations.  In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Where the Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.
The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2017) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The Veteran's service-connected headaches are currently rated as noncompensable from September 29, 2011, and as 30 percent disabling from January 11, 2016, under Diagnostic Code 8100, which provides the rating criteria for migraine headaches. Under this diagnostic code provision, headaches with characteristic prostrating attacks averaging one in two months over the last several months are assigned a 10 percent disability rating.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month warrant a 30 percent disability rating.  The maximum 50 percent disability rating is warranted where the migraine headaches are with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017). 

The Veteran's claim for service connection for headaches was received by the RO in September 2011.  

A VA outpatient treatment record dated in August 2011 shows that the Veteran reported increased neck pain that was being accompanied by headaches that would originate in the neck and go up to the occipital area.  He would take prescription pain medication that was prescribed by his sister who was a physician's assistant and who was taking care of his medical problems.  He added that he would sometimes have to add over-the-counter pain medication to the prescription medication to treat his pain.  

Correspondence from the Veteran's sister, his treating physician's assistant, dated in December 2011, shows that he was said to have chronic headaches.  His symptoms were said to be well-controlled with prescription medication, but he would occasionally suffer from headaches and cervical pain with breakthrough pain.  

A VA cervical spine examination report dated in June 2012 shows that the Veteran reported daily neck pan with associated headaches, lasting several hours.  

A VA outpatient treatment record dated in May 2013 shows that the Veteran reported experiencing intermittent head and neck pain that interfered with his sleep and work.  He would take both prescription and over-the-counter pain medication for relief.  The pain would be alleviated with rest and medication.

A VA headaches examination report dated in April 2013 shows that the Veteran was diagnosed with chronic headache secondary to neck fracture.  He reported taking prescription pain medication daily, and that without it, he would get a daily headache.  He added that he would also have to add over-the-counter pain medication to the prescription medication to treat his pain.  He was said to experience constant head pain that was pulsating or throbbing, localized to one side of the head, and on both sides of the head.  He would also experience nausea.  The typical head pain would last one to two days and be on both sides of the head.  He was said to not have characteristic prostrating attacks of migraine headache pain.  The examiner concluded that the headaches were related to the service-connected neck disability.

In the November 2013 notice of disagreement, the Veteran described that he would experience about three to four attacks of his headache per month, which would be accompanied by nausea, sensitivity to light, and seeing flashes of light during the duration.  Additional medication that he would take was said to keep him from lying down so that he could still function.  Without the additional medication, he would have to rest his head and sleep to try to treat the migraine.  The Veteran was added that his symptoms approximate the diagnostic criteria for the assignment of a 30 percent disability rating in that he had an average of three to four episodes per month, but that he did not have economic inadaptability such that a 50 percent would be warranted.  He also noted that his headache attacks were prostrating as only sleep (laying down) and the medication would allow the migraine to relent (sometimes up to 48 hours).

VA outpatient treatment records dated in May 2014 and June 2015 show that the Veteran reported experiencing migraine headaches approximately two to three times per month wherein he would have to use additional pain medication for relief.

Correspondence received in December 2015 shows that the Veteran reiterated that he would experience about three to four attacks of his headache per month, accompanied by nausea, sensitivity to light, fatigue, and seeing flashes of light.  Additional medication would help alleviate the pain and nausea.  Without the additional medication, he would have to rest his head and sleep to try to treat the symptoms.  The Veteran also reiterated that his symptoms approximate the criteria for a 30 percent disability rating in that he had an average of three to four episodes per month, but that he did not have economic inadaptability such that a 50 percent would be warranted.  He also noted that his headache attacks were prostrating as only sleep (laying down) and the medication would allow the migraine to relent, but with residual fatigue.

A VA headaches examination report dated in January 2016 shows that the Veteran was diagnosed with chronic headache secondary to neck fracture.  He reported taking prescription pain medication daily, and that without it, he would get a daily headache and that frequently it would force him to lie down and rest.  He was said to experience constant head pain that was localized to one side of the head.  He would also experience nausea, sensitivity to light and sound, changes in vision, and sensory changes.  The typical head pain would last less than one day and be on both sides of the head.  He was said to have characteristic prostrating attacks of migraine/non-migraine headache pain once every month, which did not result in severe economic inadaptability.  The examiner added that the Veteran's headaches impacted his ability to work in that the medication would make him tired, affecting his job performance.

Having carefully considered the evidence of record, the Board finds that an increased disability rating of 30 percent is warranted since the date of the Veteran's claim.  The evidence of record since that date shows that he has consistently reported that he experienced daily severe headaches that were pulsating or throbbing, localized to one side of the head or on both sides of the head.  He would also experience nausea.  He eventually reported the headaches were accompanied by sensitivity to light and sound, changes in vision, and sensory changes.  

As indicated above, headaches with characteristic prostrating attacks occurring on an average once a month warrant a 30 percent disability rating.  Neither the rating criteria nor the United States Court of Appeals for Veterans Claims (Court) has defined "prostrating."  However, "prostration" is defined as "extreme exhaustion or powerlessness," Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), or as "physically or emotionally exhausted," Webster II New College Dictionary 889 (3rd ed. 2001).  In the instant case, the Veteran's reported symptoms have been relatively consistent during the pendency of his appeal, while the earlier April 2013 VA examination report did not identify characteristic prostrating headache attacks, the December 2011 correspondence from the Veteran's treating physician's assistant did confirm that his headaches were occasionally manifested by breakthrough pain requiring additional medication.  The Veteran has consistently indicated that without the additional medication, he would be required to lie down and sleep for relief of the headache pain.  It has been established that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  As Diagnostic Code 8100 does not contemplate the effects of medication in alleviating the frequency of the Veteran's headaches, the Board is precluded from considering the relief afforded by the Veteran's medication in evaluating the severity of his disability.  Id. 

Although the earlier medical evidence of record did not indicate that the Veteran's headaches could be considered "prostrating," in light of his associated symptomatology and the severe nature of his headaches, the Board concludes that the Veteran's headaches have, since the effective date of his award of service connection, been more aptly described by the criteria necessary for a 30 percent disability rating.  Throughout the time period on appeal, the headaches occurred daily and required multiple medications for control.  The Veteran's statements are competent to establish his symptoms, and it was his statements that the VA examiner in January 2016 used to identify that there were, in fact, characteristic prostrating attacks.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) (a layperson is competent to provide evidence on the occurrence of observable symptoms).  As such, the Veteran's symptoms more closely approximate the requirement for the assignment of an initial 30 percent disability rating.  See 38 C.F.R. § 4.7 (2017). 

The Board has also considered whether a 50 percent disability rating is warranted, but finds that it is not.  The Board has reviewed the relevant evidence of record but finds that it does not demonstrate a disability picture characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Specifically, the evidence does not suggest that the Veteran's headaches resulted in severe economic inadaptability during that time, and the Veteran, himself, has denied such impact on numerous occasions as shown above. Indeed, the evidence dated during that time does not indicate that the Veteran was missing work due solely to his headaches.  Although the Veteran had reported occupational impact in that the medication would result in fatigue, he did not indicate how often that occurred and, nonetheless, denied severe impact.  Thus, because the evidence does not suggest that the headache disability was productive of severe economic inadaptability, the Board finds that the evidence fails to establish that the headaches more nearly approximate the criteria for a 50 percent disability rating during the entire time period on appeal.  As such, a disability rating greater than 30 percent is not warranted at any point during the relevant time period.  See 38 C.F.R. § 4.124, Diagnostic Code 8100.

Accordingly, resolving all reasonable doubt in favor of the Veteran, an initial 30 percent disability rating for service-connected headaches associated with residuals of C2 fracture is warranted from September 29, 2011, the date of receipt of his claim for service connection.  A disability rating in excess of 30 percent is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As of September 29, 2011, an initial 30 percent disability rating for service-connected headaches associated with residuals of C2 fracture is granted, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating greater than 30 percent for service-connected headaches associated with residuals of C2 fracture is denied.




____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


